Title: To George Washington from Nathanael Greene, 9 December 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Head Quarters at the Round O Decr 9. 1781.
                        
                        Inclosed is a copy of my letter to Congress which contains all material matters of occurrence since I wrote
                            your Excellency before. Capt. Shutrick, who transacts the business for Major Hyrne in the commissary of Prisoners
                            department since his misfortune has transmitted a copy of the State of that business in this quarter and upon examination
                            I found Major Hyrne had forwarded one a few days before his fall.
                        I have written to Count Rochambeau and shall agreeable to your Excellency’s advice keep up a constant
                            correspondence with him. Virginia I hope will remain quiet this winter and employ her time in preparing for the ensuing
                            Campaign. I have the honor to be with great respect Your Excellency’s Most Obedient humble Servant
                        
                            Nath. Greene

                        
                     Enclosure
                                                
                            Sir

                                Head Quarters at the Round O December 9th 1781.
                            
                            I informed your Excellency in my letter of the 21st November dated at Buck–head that we were on our march
                                for the four holes. I left the Army at that place on the 28th after the arrival of a small supply of ammunition to
                                proceed towards four holes and took the whole of the Cavalry and a small detachment of Infantry and marched in the
                                most secret and expeditious manner to Dorchester. We arrived there on the first of this instant after one of the most
                                disagreeable marches I ever made, the swamps being full, the rivers high and the face of the country almost all covered
                                with water. It was my intention to have surprised the place but passing thro’ a very disaffected part of the country
                                the Enemy got intelligence of our approach the night before our arrival. Our advance under Lieut. Colo. Hampton
                                charged a party of the Enemy on this side of the bridge, killed eight or ten wounded fifteen or twenty more took
                                several prisoners and drove the remainder over the bridge under cover of their fortifications. The enemy’s
                                    whole horse came out immediately after this but were driven back with so much precipitation as
                                prevented their shewing their force again. The Enemys principal force lay at Goose creeck seven miles off having left
                                Monck’s corner upon our crossing the Congaree That night they burn’t their Stores at Dorchester and all their Army
                                retired to the Quarter House on Charles town neck leaving behind them at Dorchester two pieces of iron ordnance. They
                                are now very busily employed in fortifying of the Quarter house and felling all the timber from thence to Charlestown.
                                They have a post at Stono ferry the old works there being repaired. This post is to cover Johns Island on which they
                                have a number of cattle. The Enemy have been endeavouring to incorporate the tories in charles town, but without
                                effect. They have not less than one thousand of them in arms besides such as belong to the town but their numbers
                                diminish daily. They are also embodying the negroes and have got some companies under arms. Great industry is also
                                made use of to spirit up the savages which I fear will be but too successful as the Enemy can furnish them with such
                                articles as they want and we cannot.
                            The Enemy’s post at Beaufort is evacuated and all the Cannon Stores and baggage at Ebenezer are removed
                                to Savannah and it is said the troops are to follow immediately which will give us compleat possession of all the
                                Country. 
                            I have no certain accounts of Genl St Clair who is on his march to join us one of my aids is gone to meet
                                him to direct his route and provide for his troops that no delay may take place. Untill his arrival the Army will
                                continue in its present position. Colo. Lee is employed with a flying party to cover the country between the Ashley
                                and Edisto and Genl Marion between the Ashley and Cooper rivers. Thus we have the british Army in this Country much in
                                the same situation as they had ours little more than a year ago and from being masters of two States have only
                                possession of a few acres.
                            I enclosed Genl Leslie a copy of the resolution of Congress respecting Mr Starke enclosed are copies of
                                the papers in answer which are by no means satisfactory and therefore I shall inform him that unless Mr Starke is
                                immediately released I shall put a british Officer in confinement.
                            As the resolution of Congress of the 18th Septr respecting Colo. Hayne only approves of the measures I
                                had taken and as I had informed them that I had not retaliated nor should not but from the most
                                pressing necessity I was at a loss how to consider the matter. If it is the wish of Congress that I
                                should retaliate without a second offence I am ready to do it immediately and have desired the Commander in Chief to
                                have the matter brought to a full explanation before a general exchange is gone into. I have the honor to be with
                                great respect Your Excellency’s Most Obedient humble Servt
                            
                                Nath. Greene
                            
                        
                        
                    